 



EXHIBIT 10.7
CANADIAN COLLATERAL AGREEMENT
Dated as of
August 20, 2007
made by
EXTERRAN CANADA, LIMITED PARTNERSHIP,
in favour of
Wachovia Capital Finance Corporation (Canada),
As Canadian Administrative Agent



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
Article I Definitions
    1  
 
       
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Definitions
    1  
Section 1.03 Rules of Interpretation
    3  
 
       
Article II Grant of Security Interest
    3  
 
       
Section 2.01 Grant of Security Interest
    3  
Section 2.02 No Subrogation
    5  
Section 2.03 Amendments, Etc. with respect to the Obligations
    5  
Section 2.04 Waivers
    6  
Section 2.05 Pledge Absolute and Unconditional
    6  
Section 2.06 Reinstatement
    8  
Section 2.07 Attachment
    8  
 
       
Article III Representations and Warranties
    8  
 
       
Section 3.01 Title; No Other Liens
    8  
Section 3.02 Perfected First Priority Liens
    9  
Section 3.03 Grantor Information
    9  
Section 3.04 Instruments and Chattel Paper
    9  
Section 3.05 Truth of Information; Books and Records
    9  
Section 3.06 Governmental Obligors
    9  
 
       
Article IV Covenants
    10  
 
       
Section 4.01 Maintenance of Perfected Security Interest; Further Documentation
    10  
Section 4.02 Changes in Locations, Name, Etc.
    10  
Section 4.03 Instruments, Certificated Securities, Documents of Title and
Chattel Paper
    11  
Section 4.04 Motor Vehicles
    11  
 
       
Article V Remedial Provisions
    11  
 
       
Section 5.01 PPSA and Other Remedies
    11  
Section 5.02 Collections on Accounts, Etc.
    13  
Section 5.03 Proceeds
    14  
Section 5.04 Deficiency
    14  
Section 5.05 Non-Judicial Enforcement
    14  
 
       
Article VI The Canadian Administrative Agent
    15  
 
       
Section 6.01 Canadian Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.
    15  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 6.02 Duty of Canadian Administrative Agent
    16  
Section 6.03 Filing of Financing Statements
    17  
Section 6.04 Authority of Canadian Administrative Agent
    17  
 
       
Article VII Subordination of Indebtedness
    17  
 
       
Section 7.01 Subordination of All Grantor Claims
    17  
Section 7.02 Claims in Bankruptcy
    18  
Section 7.03 Payments Held in Trust
    18  
Section 7.04 Liens Subordinate
    18  
Section 7.05 Notation of Records
    19  
 
       
Article VIII Miscellaneous
    19  
 
       
Section 8.01 Waiver
    19  
Section 8.02 Notices
    19  
Section 8.03 Amendments in Writing
    19  
Section 8.04 Successors and Assigns
    19  
Section 8.05 Survival; Revival; Reinstatement
    20  
Section 8.06 Counterparts; Integration; Effectiveness; Conflicts
    20  
Section 8.07 Severability
    21  
Section 8.08 Governing Law; Submission to Jurisdiction
    21  
Section 8.09 Headings
    22  
Section 8.10 Acknowledgments
    22  
Section 8.11 Additional Grantor
    23  
Section 8.12 Releases
    23  
Section 8.13 Acceptance
    24  
Section 8.14 English Language
    24  

ANNEXES:
Annex I Supplement
SCHEDULES:
Schedule 1 Notice Addresses of Grantors
Schedule 2 Filings and Other Actions Required to Perfect Security Interests
Schedule 3 Location of Jurisdiction of Organization and Chief Executive Office /
OTHER COLLATERAL LOCATIONS
Schedule 4 Location of Records
-ii-



--------------------------------------------------------------------------------



 



 

     This CANADIAN COLLATERAL AGREEMENT, dated as of August 20, 2007 is made by
EXTERRAN CANADA, LIMITED PARTNERSHIP, a Nova Scotia limited partnership (the
“Canadian Borrower”, together with any other Significant Canadian Subsidiary
that executes a joinder agreement in the form of Annex I hereto and becomes a
party to this Agreement in accordance with Section 8.11 hereof, the “Grantors”),
in favour of WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Canadian
administrative agent (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”), for the “Canadian Tranche
Revolving Lenders” (as defined in the Credit Agreement referred to below, and as
so defined, the “Canadian Lenders”) from time to time parties to the Senior
Secured Credit Agreement dated August 20, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Exterran
Holdings Inc., as the US borrower and Canadian guarantor, the Canadian Borrower,
Wachovia Bank, National Association, as US Administrative Agent, the Canadian
Administrative Agent, the Canadian Lenders, the other lenders party thereto from
time to time and the other agents party thereto.
R E C I T A L S
A. The Canadian Borrower has requested that the Canadian Lenders make certain
loans to and extensions of credit on behalf of the Canadian Borrower.
B. The Canadian Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
C. It is a condition precedent and a continuing covenant to the obligation of
the Lenders to make their loans and extensions of credit to the Canadian
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Canadian Administrative Agent for the rateable
benefit of the Secured Creditors (defined below).
D. NOW, THEREFORE, in consideration of the premises herein and to induce the
Canadian Administrative Agent and the Canadian Lenders to enter into the Credit
Agreement and to induce the Canadian Lenders and Secured Creditors to make their
respective extensions of credit to the Canadian Borrower thereunder and in
connection therewith, the parties hereto agree as follows:
Article I Definitions
Section 1.01 Terms Defined Above.
As used in this Agreement, the terms defined above shall have the meanings
respectively assigned to them.
Section 1.02 Certain Definitions.

  (a)   Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the meanings given to them in the Credit Agreement, and all
terms which are defined in the PPSA are used herein (when capitalized) as so
defined.



--------------------------------------------------------------------------------



 



- 2 -

  (b)   As used in this Agreement, the following terms shall have the following
meanings, unless the context otherwise requires:

     “Account Debtor” means any Person (other than any Grantor) obligated to pay
on any Account, Chattel Paper, Intangible or Instrument included in the
Collateral.
     “Agreement” means this Canadian Collateral Agreement, as the same may from
time to time be amended, supplemented or otherwise modified.
     “Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Canadian Borrower and all Restricted Subsidiaries that are
Canadian Subsidiaries (including, without limitation, all Indebtedness) of every
kind or description arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Secured Documents, including, without limitation,
the unpaid principal of and interest on the Canadian Tranche Credit Exposure and
all other obligations and liabilities of the Canadian Borrower and all
Restricted Subsidiaries that are Canadian Subsidiaries (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Canadian Tranche Loans and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Canadian
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Secured Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Secured Documents, whether on account of
principal, interest, premium, reimbursement obligations, payments in respect of
an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable costs, fees and disbursements
that are required to be paid by the Canadian Borrower pursuant to the terms of
any Secured Document).
     “Collateral” has the meaning assigned such term in Section 2.01 hereof.
     “Grantor Claims” has the meaning assigned to such term in Section 7.01
hereof.
     “Obligations” means with respect to any Grantor, the collective reference
to (a) the Borrower Obligations and (b) the payment and performance when due of
all indebtedness, liabilities, obligations and undertakings of such Grantor of
every kind or description, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, any Secured
Document to which such Grantor is a party, in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
that are required to be paid pursuant to the terms of any Secured Document).
     “PPSA” means the Personal Property Security Act (Alberta) as from time to
time in effect in the Province of Alberta; provided, however, that, in the event
that, by reason of mandatory provisions of law, any of the attachment,
perfection or priority of the Secured Creditors’ security interest in any
Collateral is governed by personal property security legislation as in effect in
a jurisdiction other than the Province of Alberta, the term “PPSA” shall mean
the



--------------------------------------------------------------------------------



 



- 3 -

personal property security legislation as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection,
the effect thereof or priority and for purposes of definitions related to such
provisions.
     “Secured Creditors” means the collective reference to the Canadian
Administrative Agent and the Canadian Lenders and Affiliates of Canadian Lenders
that are parties to Secured Hedging Agreements and Secured Treasury Management
Agreements.
     “Secured Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Secured Hedging Agreement, each Secured Treasury
Management Agreement and any other document made, delivered or given in
connection with any of the foregoing.
     “Secured Hedging Agreement” means any Hedging Agreement between the
Canadian Borrower or any Canadian Subsidiary and any Lender or any Affiliate of
any Lender while such Person (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith) is a Lender, including any Hedging Agreement
between such Persons in existence prior to the date hereof, but excluding any
Hedging Agreement now existing or hereafter arising in connection with the ABS
Facility. For the avoidance of doubt, a Hedging Agreement ceases to be a Secured
Hedging Agreement if the Person that is the counterparty to the Canadian
Borrower or the applicable Canadian Subsidiary ceases to be a Lender under the
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Credit Agreement).
     “Secured Treasury Management Agreement” means any Treasury Management
Agreement between the Canadian Borrower or any Canadian Subsidiary and any
Lender or any Affiliate of any Lender while such Person (or, in the case of an
Affiliate of a Lender, the Person affiliated therewith) is a Lender, including
any Treasury Management Agreement between such Persons in existence prior to the
date hereof, but excluding any Treasury Management Agreement now existing or
hereafter arising in connection with the ABS Facility. For the avoidance of
doubt, a Treasury Management Agreement ceases to be a Secured Treasury
Management Agreement if the Person that is the counterparty to the Canadian
Borrower or the applicable Canadian Subsidiary under a Treasury Management
Agreement ceases to be a Lender under the Credit Agreement (or, in the case of
an Affiliate of a Lender, the Person affiliated therewith ceases to be a Lender
under the Credit Agreement).
Section 1.03 Rules of Interpretation.
     With the exception of the first sentence thereof, Section 1.04 of the
Credit Agreement is hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis.
Article II
Grant of Security Interest
Section 2.01 Grant of Security Interest.
     Each Grantor hereby pledges, assigns and transfers to the Canadian
Administrative Agent, and hereby grants to the Canadian Administrative Agent,
for the rateable benefit of the



--------------------------------------------------------------------------------



 



- 4 -

Secured Creditors, a security interest in the undertaking of the Grantor and all
of the Grantor’s present and after-acquired Personal Property, including without
limitation all of the following Personal Property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

  (1)   all Accounts;     (2)   all Chattel Paper;     (3)   all Documents of
Title;     (4)   all Equipment;     (5)   all Goods;     (6)   all Intangibles;
    (7)   all Instruments;     (8)   all Inventory;     (9)   all Investment
Property;     (10)   all Money;     (11)   all books and records pertaining to
the Collateral; and     (12)   to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

     Each reference to Collateral or to any relevant type or item of Personal
Property constituting Collateral shall be deemed to exclude (i) any general
intangibles or other rights arising under any contract, instrument, license or
other document if (but only to the extent that) the grant of a security interest
therein would constitute a violation of a valid and enforceable restriction in
favour of a third party, unless and until all required consents shall have been
obtained (and where such consents have not been obtained, such general
intangibles or other rights shall be held in trust for the Canadian
Administrative Agent and shall be subject to the direction of the Canadian
Administrative Agent upon the occurrence and continuance of an Event of
Default), (ii) Personal Property owned by or assigned to the ABS Subsidiaries as
permitted under the Credit Agreement; provided that, upon the transfer of such
Personal Property (owned or assigned to any ABS Subsidiary) to a Grantor, such
Personal Property shall become Collateral, (iii) any Personal Property subject
to a Lien permitted by Section 10.02(b) or (g) of the Credit Agreement, so long
as such Lien is in effect, (iv) any Personal Property owned by a member of the
EPLP Group as permitted under the Credit Agreement, (v) Consumer Goods, (vi) any
Personal Property contemplated by Section 9.07(b)(i)(B) and (C) of the Credit
Agreement (to the extent not already provided for hereunder) and (vii) any
property which would constitute



--------------------------------------------------------------------------------



 



- 5 -

“serial number goods” under the Personal Property Security Act (Alberta) or
other applicable Canadian provinces.
     The security interest granted hereby shall not extend or apply to and the
Collateral shall exclude the last day of the term of any lease or any agreement
now held or hereafter acquired by any Grantor, but should the Canadian
Administrative Agent enforce this Security Interest, such Grantor will
thereafter stand possessed of such last day and must hold it in trust to assign
it to any Person acquiring such term in the course of the enforcement of this
assignment and mortgage and charge. The security interest created hereby will
not render the Canadian Administrative Agent liable to observe or perform any
term, covenant or condition of any agreement, document or instrument to which
any Grantor is a party.
Section 2.02 No Subrogation.
     Notwithstanding any payment made by any Grantor hereunder or any set-off or
application of funds of any Grantor by any Secured Creditor, no Grantor shall be
entitled to exercise any right of subrogation to any Secured Creditor against
the Canadian Borrower or any other Grantor or any collateral security or pledge
or guarantee or right of offset held by any Secured Creditor for the payment of
the Obligations, nor shall any Grantor seek or be entitled to exercise any right
to seek any indemnity, exoneration, participation, contribution or reimbursement
from the Canadian Borrower or any other Grantor in respect of payments made by
such Grantor hereunder, until all amounts owing to the Secured Creditors on
account of the Obligations are irrevocably and indefeasibly paid in full in cash
and all of the Canadian Allocated Aggregate Commitments are terminated. If any
amount shall be paid to any Grantor on account of such subrogation rights at any
time when all of the Obligations shall not have been irrevocably and
indefeasibly paid in full in cash or any of the Canadian Allocated Aggregate
Commitments are in effect, such amount shall be held by such Grantor in trust
for the Secured Creditors, and shall, forthwith upon receipt by such Grantor, be
turned over to the Canadian Administrative Agent in the exact form received by
such Grantor (duly endorsed by such Grantor to the Canadian Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in accordance with Section 11.02(d) of the Credit Agreement.
Section 2.03 Amendments, Etc. with respect to the Obligations.
     Each Grantor shall remain obligated hereunder, and such Grantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Grantor and
without notice to, demand upon or further assent by any Grantor (which notice,
demand and assent requirements are hereby expressly waived by such Grantor),
(a) any demand for payment of any of the Obligations made by any Secured
Creditor may be rescinded by such Secured Creditor or otherwise and any of the
Obligations continued; (b) the Obligations, the liability of any other Person
upon or for any part thereof or any collateral security or pledge or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, any Secured Creditor; (c) any Secured
Document may be amended, modified, supplemented or terminated, in whole or in
part, as the Secured Creditors may deem advisable from time to time; (d) any
collateral security, pledge, guarantee or right of offset at any time held by
any Secured Creditor for the payment of the Obligations may be sold, exchanged,
waived,



--------------------------------------------------------------------------------



 



- 6 -

surrendered or released; (e) any additional guarantors, makers or endorsers of
the Obligations may from time to time be obligated on the Obligations or any
additional security or collateral for the payment and performance of the
Obligations may from time to time secure the Obligations; and (f) any other
event shall occur which constitutes a defence or release of sureties generally.
No Secured Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the pledge and security grants contained in this Article II or any Personal
Property subject thereto.
Section 2.04 Waivers.
     Each Grantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by any Secured Creditor upon the pledge and security grants contained
in this Article II or acceptance of the pledge and security grants contained in
this Article II; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the pledge and security grants contained in this
Article II and no notice of creation of the Obligations or any extension of
credit already or hereafter contracted by or extended to the Canadian Borrower
need be given to any Grantor; and all dealings between the Canadian Borrower and
any of the Grantors, on the one hand, and the Secured Creditors, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the pledge and security grants contained in this Article II. Each
Grantor waives diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Canadian Borrower or any of the Grantors
with respect to the Obligations.
Section 2.05 Pledge Absolute and Unconditional.

  (a)   Except as provided in Section 2.01 and Section 8.12 hereof, each Grantor
understands and agrees that the pledge and security grants contained in this
Article II is, and shall be construed as, a continuing, completed, absolute and
unconditional pledge and security grant, and each Grantor hereby waives any
defence of a surety or guarantor or Grantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following, to the extent permitted
by applicable law:

  (i)   the invalidity or unenforceability of any Secured Document, any of the
Obligations or any other collateral security therefor or pledge or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Creditor;     (ii)   any defence, set-off or counterclaim (other
than a defence of payment or performance) which may at any time be available to
or be asserted by the Canadian Borrower or any other Person against any Secured
Creditor;     (iii)   the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Canadian Borrower or any other Grantor or any other Person at any time



--------------------------------------------------------------------------------



 



- 7 -

      liable for the payment of all or part of the Obligations, including any
discharge of, or bar or stay against collecting, any Borrower Obligation (or any
part of them or interest therein) in or as a result of such proceeding;     (iv)
  any sale, lease or transfer of any or all of the assets of the Canadian
Borrower or any other Grantor, or any changes in the shareholders of the
Canadian Borrower or any other Grantor;     (v)   any change in the corporate
existence (including its constitution, laws, rules, regulations or power),
structure or ownership of any Grantor;     (vi)   the fact that any Collateral
or Lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Grantors that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the Collateral for the
Obligations;     (vii)   the absence of any attempt to collect the Obligations
or any part of them from any Grantor;     (viii)   (A) the avoidance of any Lien
in favour of the Secured Creditors or any of them for any reason; or (B) failure
by any Secured Creditor to file or enforce a claim against the Canadian
Borrower’s or any Grantor’s estate in any bankruptcy or insolvency case or
proceeding; or     (ix)   any other circumstance or act whatsoever, including
any action or omission of the type described in Section 2.03 hereof (with or
without notice to or knowledge of the Canadian Borrower or such Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Canadian Borrower for the Obligations, or of such Grantor under the
pledge and security grants contained in this Article II, in bankruptcy or in any
other instance.

  (b)   When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, any Secured Creditor may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against the Canadian Borrower,
any other Grantor or any other Person or against any collateral security or
pledge or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by any Secured Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Canadian Borrower, any other Grantor or any other Person or to realize upon any
such collateral security or pledge or guarantee or to exercise any such right of
offset, or any release of the Canadian Borrower, any other Grantor or any other
Person or any such collateral security, guarantee or pledge or right of offset,
shall not relieve any Grantor of any obligation or liability hereunder, and
shall not impair or affect



--------------------------------------------------------------------------------



 



- 8 -

      the rights and remedies, whether express, implied or available as a matter
of law, of any Secured Creditor against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.     (c)   The security granted hereunder is in addition to and not
in substitution for any other security now or hereafter held by the Canadian
Administrative Agent as security for the Obligations.

Section 2.06 Reinstatement.
     The pledge and security grants contained in this Article II shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Secured Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Canadian Borrower or any
Grantor, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Canadian Borrower or any
Grantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
Section 2.07 Attachment
     Each Grantor acknowledges and agrees that (i) value has been given by the
Secured Creditors, (ii) it has rights in the Collateral or the power to transfer
rights in the Collateral, (iii) the security interest will attach to the
Grantor’s existing property forming part of the Collateral when such Grantor
signs this Agreement and to the Grantor’s after-acquired property forming part
of the Collateral at the time the Grantor acquires rights in such property, and
(iv) it has not otherwise agreed to postpone the time of attachment.
Article III
Representations and Warranties
     To induce the Canadian Administrative Agent and the Canadian Lenders to
enter into the Credit Agreement and to induce the Canadian Lenders to make their
respective extensions of credit to the Canadian Borrower thereunder and to
induce the Secured Creditors to enter into Hedging Agreements and Treasury
Management Agreements with the Canadian Borrower and the Significant Canadian
Subsidiaries, each Grantor hereby represents and warrants to the Canadian
Administrative Agent and each Canadian Lender for itself only that:
Section 3.01 Title; No Other Liens.
     Except for Permitted Liens and the security interest granted to the
Canadian Administrative Agent for the rateable benefit of the Secured Creditors
pursuant to this Agreement, such Grantor is the registered and beneficial owner
of its Collateral free and clear of any and all Liens and has the power to
transfer each item of the Collateral in which a Lien is granted by it hereunder,
free and clear of any Lien. Except with respect to Liens permitted by
Section 10.02(b), (c), (e) or (g) of the Credit Agreement, no financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favour of the Canadian Administrative Agent, for the rateable



--------------------------------------------------------------------------------



 



- 9 -

benefit of the Secured Creditors, pursuant to this Agreement or as are filed to
secure Liens permitted by Section 10.02 of the Credit Agreement.
Section 3.02 Perfected First Priority Liens.
     The security interests granted pursuant to this Agreement (a) upon the
completion of the filings and the other actions specified on Schedule 2
constitute valid perfected security interests in all of the Collateral in favour
of the Canadian Administrative Agent, for the rateable benefit of the Secured
Creditors, as collateral security for the Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof, except, in each
case, for Liens expressly permitted by the Credit Agreement.
Section 3.03 Grantor Information.
     On the date hereof, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization and organizational number, the location(s) of such
Grantor’s chief executive office or sole place of business and all other
Canadian provinces or territories where Collateral is stored or located are
specified on Schedule 3. The Grantor does not have a French form of name or a
combined French/English or English/French form of name.
Section 3.04 Instruments and Chattel Paper.
     Such Grantor has delivered to the Canadian Administrative Agent all
Collateral constituting a Document of Title, Instrument, Certificated Security
or Chattel Paper in excess of $5,000,000 that is required to be delivered under
Section 4.03 hereof. No Collateral constituting a Document of Title, Chattel
Paper, Certificated Security or Instrument contains any statement therein to the
effect that such Collateral has been assigned to an identified party other than
the Canadian Administrative Agent, and the grant of a security interest in such
Collateral in favour of the Canadian Administrative Agent hereunder does not
violate the rights of any other Person as a secured party.
Section 3.05 Truth of Information; Books and Records.
     All information with respect to the Collateral set forth in any schedule or
certificate at any time heretofore or hereafter furnished by such Grantor to the
Canadian Administrative Agent is and will be true and correct in all material
respects as of the date furnished. On the date hereof, the place where each
Grantor keeps its records concerning its Accounts and Intangibles is set forth
on Schedule 4.
Section 3.06 Governmental Obligors.
     As of the Initial Funding Date, none of the Account Debtors on a material
portion of such Grantor’s Accounts, Chattel Paper, Intangibles or Instruments is
a Governmental Authority.



--------------------------------------------------------------------------------



 



- 10 -

Article IV
Covenants
     Each Grantor covenants and agrees with the Canadian Administrative Agent
and the Canadian Lenders for itself only that, from and after the date of this
Agreement until the Obligations under the Credit Agreement shall have been paid
in full in cash, and all of the Canadian Allocated Aggregate Commitments shall
have been permanently terminated:
Section 4.01 Maintenance of Perfected Security Interest; Further Documentation.
     Except as set forth in the Credit Agreement, including, without limitation,
any merger, consolidation, liquidation, sale, assignment, transfer or other
disposition permitted by Section 10.08 or 10.14 of the Credit Agreement, each
Grantor agrees that:

  (a)   it shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.02 hereof and shall defend such security interest against the claims
and demands of all Persons whomsoever;     (b)   it will furnish to the Canadian
Administrative Agent and the Canadian Lenders from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Canadian Administrative Agent
may reasonably request, all in reasonable detail, provided that upon any Account
Debtor that is a Governmental Authority having a material portion of all the
Grantors’ Accounts, Chattel Paper, Instruments or Intangibles, taken as a whole,
it will promptly furnish such statement to the Canadian Administrative Agent all
in reasonable detail, as the Canadian Administrative Agent may reasonably
request; and     (c)   at any time and from time to time, upon the written
request of the Canadian Administrative Agent, and at the sole expense of such
Grantor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Canadian
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the PPSA (or other similar domestic laws) in
effect in any jurisdiction with respect to the security interests created
hereby.

Section 4.02 Changes in Locations, Name, Etc.
     Such Grantor recognizes that financing statements pertaining to the
Collateral have been or may be filed where such Grantor has its chief executive
office and/or where it owns assets. Without limitation of Section 9.03 of the
Credit Agreement or any other covenant herein, such Grantor will not cause or
permit any change in (a) its corporate or legal name, (b) its identity or
corporate structure or the jurisdiction in which it is incorporated, organized
or formed, (c) its chief executive office or registered office or principal
place of business or (d) any other location of its business or any Collateral,
unless, in each case, such Grantor shall have first (i) notified the



--------------------------------------------------------------------------------



 



- 11 -

Canadian Administrative Agent of such change prior to the effective date of such
change and (ii) taken all action reasonably requested by the Canadian
Administrative Agent for the purpose of maintaining the perfection and priority
of the Canadian Administrative Agent’s security interests under this Agreement.
In any notice furnished pursuant to this Section 4.02, such Grantor will
expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Canadian Administrative Agent’s security interest in the Collateral. In the case
of the Canadian Borrower, it shall provide prompt advance notice of any change
in the corporate or legal name of its general partner.
Section 4.03 Instruments, Certificated Securities, Documents of Title and
Chattel Paper.
     If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security (excluding
any Investment Property which is already provided for separately in Section 9.07
of the Credit Agreement), Document of Title or Chattel Paper having a value in
excess of $5,000,000, such item shall be immediately delivered to the Canadian
Administrative Agent, duly endorsed in a manner satisfactory to the Canadian
Administrative Agent, to be held as Collateral pursuant to this Agreement.
Section 4.04 Motor Vehicles
     At the Canadian Administrative Agent’s request, the Grantors will provide a
list of all motor vehicles owned by each of the Grantors by model, model year,
location (i.e., jurisdiction) and vehicle identification number.
Article V
Remedial Provisions
Section 5.01 PPSA and Other Remedies.

  (a)   Upon the occurrence and during the continuance of an Event of Default,
the Canadian Administrative Agent, on behalf of the Secured Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the PPSA or any other applicable law or otherwise
available at law or equity. Without limiting the generality of the foregoing,
the Canadian Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by applicable law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defences, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Creditor or
elsewhere upon such commercially reasonable terms and conditions as it may deem
advisable and at such



--------------------------------------------------------------------------------



 



- 12 -

      commercially reasonable prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Any Secured
Creditor shall have the right upon any such public sale or sales, and, to the
extent permitted by applicable law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. If applicable to any particular item of Collateral, each Grantor
further agrees, at the Canadian Administrative Agent’s request following an
acceleration of the Indebtedness under Section 11.02(a) of the Credit Agreement,
to assemble the Collateral and make it available to the Canadian Administrative
Agent at places which the Canadian Administrative Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere, unless prohibited by agreements
with unaffiliated third parties. Any such sale or transfer by the Canadian
Administrative Agent either to itself or to any other Person shall, to the
fullest extent permitted under applicable law, be absolutely free from any claim
of right by Grantor, including any equity or right of redemption, stay or
appraisal which Grantor has or may have under any rule of law, regulation or
statute now existing or hereafter adopted (and such Grantor hereby waives any
rights it may have in respect thereof). Upon any such sale or transfer, the
Canadian Administrative Agent shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Canadian Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 5.01, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Canadian Administrative Agent
and the Secured Creditors hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with the Credit Agreement, and only after such
application and after the payment by the Canadian Administrative Agent of any
other amount required by any provision of law need the Canadian Administrative
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Canadian Administrative Agent or any Secured Creditor
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

  (b)   In the event that the Canadian Administrative Agent elects not to sell
the Collateral, the Canadian Administrative Agent retains its rights to dispose
of or utilize the Collateral or any part or parts thereof in any manner
authorized or permitted by law or in equity, and to apply the proceeds of the
same towards payment of the Obligations. Each and every method of disposition of
the Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.



--------------------------------------------------------------------------------



 



- 13 -

  (c)   The Canadian Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral. Without limitation, the Canadian Administrative Agent may by
appointment in writing appoint a receiver, interim receiver, receiver and
manager or agent (each referred to as a “Receiver”) of the Collateral (which
term when used in this Section will include the whole or any part of the
Collateral) and may remove or replace such Receiver from time to time or may
institute proceedings in any court of competent jurisdiction for the appointment
of a Receiver of the Collateral; and the terms “Canadian Administrative Agent”
and “Secured Creditor” when used in this Article V and other sections of this
Agreement granting remedies to the Canadian Administrative Agent and the Secured
Creditors will include any Receiver so appointed and the agents, officers and
employees of such Receiver; and no Secured Creditor will be in any way
responsible for any misconduct or negligence of any such Receiver.

Section 5.02 Collections on Accounts, Etc.
     The Canadian Administrative Agent hereby authorizes each Grantor to collect
upon the Collateral that is represented by Accounts, Instruments, Investment
Property, Intangibles, Chattel Paper and Documents of Title subject to the
Canadian Administrative Agent’s direction and control, and the Canadian
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the Canadian Administrative Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify the
Account Debtors that the applicable Accounts, Chattel Paper, Intangibles and
Instruments have been assigned to the Canadian Administrative Agent for the
rateable benefit of the Secured Creditors and that payments in respect thereof
shall be made directly to the Canadian Administrative Agent. The Canadian
Administrative Agent may in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any such Accounts, Chattel Paper, Intangibles or
Instruments. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of its Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Canadian Administrative Agent nor any Canadian Lender shall have any obligation
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Canadian
Administrative Agent or any Canadian Lender of any payment relating thereto, nor
shall the Canadian Administrative Agent or any Lender be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto) to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times. Where any Investment Property is held in or
credited to an account that has been established with a Securities Intermediary,
the Canadian Administrative Agent may, at any time upon the occurrence and
during the continuance of an Event of Default, give a notice of exclusive
control to any such Securities Intermediary with respect to such Investment
Property.



--------------------------------------------------------------------------------



 



- 14 -

Section 5.03 Proceeds.
     If required by the Canadian Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Collateral composed of Accounts, Instruments, Chattel Paper, Investment Property
and Documents of Title, when collected or received by each Grantor, and any
other cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Canadian Administrative Agent if required, in a
special collateral account maintained by the Canadian Administrative Agent,
subject to withdrawal by the Canadian Administrative Agent for the rateable
benefit of the Secured Creditors only, as hereinafter provided, and, until so
turned over, shall be held by such Grantor in trust for the Canadian
Administrative Agent for the rateable benefit of the Secured Creditors,
segregated from other funds of any such Grantor. Each deposit of any such
Proceeds shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit. All Proceeds
(including, without limitation, Proceeds constituting collections of Accounts,
Chattel Paper and Instruments) while held by the Canadian Administrative Agent
(or by any Grantor in trust for the Canadian Administrative Agent for the
rateable benefit of the Secured Creditors) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At such intervals as may be agreed upon
by each Grantor and the Canadian Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Canadian
Administrative Agent’s election, the Canadian Administrative Agent shall apply
all or any part of the funds on deposit in said special collateral account on
account of the Obligations in such order as the Canadian Administrative Agent
may elect, and any part of such funds which the Canadian Administrative Agent
elects not so to apply and deems not required as collateral security for the
Obligations shall be paid over from time to time by the Canadian Administrative
Agent to each Grantor or to whomsoever may be lawfully entitled to receive the
same.
Section 5.04 Deficiency.
     Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Canadian Administrative Agent or any Secured Creditor to collect such
deficiency.
Section 5.05 Non-Judicial Enforcement.
     The Canadian Administrative Agent may enforce its rights hereunder without
prior judicial process or judicial hearing, and to the extent permitted by law,
each Grantor expressly waives any and all legal rights which might otherwise
require the Canadian Administrative Agent to enforce its rights by judicial
process.



--------------------------------------------------------------------------------



 



- 15 -

Article VI
The Canadian Administrative Agent
Section 6.01 Canadian Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.

  (a)   Anything in this Section 6.01(a) to the contrary notwithstanding, the
Canadian Administrative Agent agrees that it will not exercise any rights under
the power of attorney provided for in this Section 6.01(a) unless an Event of
Default shall have occurred and be continuing. Each Grantor hereby irrevocably
constitutes and appoints the Canadian Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Canadian Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

  (i)   unless being disputed under Section 9.03(a) of the Credit Agreement, pay
or discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof; and     (ii)   (A) direct any party liable for
any payment under any of the Collateral to make payment of any and all moneys
due or to become due thereunder directly to the Canadian Administrative Agent or
as the Canadian Administrative Agent shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any cheque, draft, note, acceptance
or other instrument for the payment of moneys due with respect to any Collateral
and commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (D) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Canadian
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Canadian Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Canadian
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the



--------------------------------------------------------------------------------



 



- 16 -

      Canadian Administrative Agent deems necessary to protect, preserve or
realize upon the Collateral and the Canadian Administrative Agent’s and the
Secured Creditors’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

  (b)   If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Canadian
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.     (c)   The reasonable expenses of the Canadian Administrative
Agent incurred in connection with actions undertaken as provided in this
Section 6.01, together with interest thereon at a rate per annum equal to the
Post-Default Rate, but in no event to exceed the Highest Lawful Rate, from the
date of payment by the Canadian Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Canadian
Administrative Agent on demand.     (d)   All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 6.02 Duty of Canadian Administrative Agent.
     The Canadian Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Canadian Administrative Agent deals
with similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. To the fullest
extent permitted under applicable law, neither the Canadian Administrative
Agent, any Secured Creditor nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Canadian Administrative Agent and the Secured Creditors hereunder are solely to
protect the Canadian Administrative Agent’s and the Secured Creditors’ interests
in the Collateral and shall not impose any duty upon the Canadian Administrative
Agent or any Secured Creditor to exercise any such powers. The Canadian
Administrative Agent and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or wilful misconduct. To the fullest extent
permitted by applicable law, the Canadian Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonour, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against any Grantor or other Person or ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not it has or



--------------------------------------------------------------------------------



 



- 17 -

is deemed to have knowledge of such matters. Each Grantor, to the extent
permitted by applicable law, waives any right of marshalling in respect of any
and all Collateral, and waives any right to require the Canadian Administrative
Agent or any Secured Creditor to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Canadian
Administrative Agent or any Secured Creditor now has or may hereafter have
against each Grantor, any Grantor or other Person.
Section 6.03 Filing of Financing Statements.
     Pursuant to the PPSA and any other applicable law, each Grantor authorizes
the Canadian Administrative Agent or its agents to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral in such form and in such offices as the Canadian
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Canadian Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
     Each Grantor waives its right to receive a copy of a financing statement or
financing change statement registered by the Canadian Administrative Agent or
its agents or any verification statement pertaining to such registration.
Section 6.04 Authority of Canadian Administrative Agent.
     Each Grantor acknowledges that the rights and responsibilities of the
Canadian Administrative Agent under this Agreement with respect to any action
taken by the Canadian Administrative Agent or the exercise or non-exercise by
the Canadian Administrative Agent of any option, voting right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Canadian Administrative Agent and the Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Canadian Administrative Agent and the Grantors, the Canadian Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Creditors with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
Article VII
Subordination of Indebtedness
Section 7.01 Subordination of All Grantor Claims.
     As used herein, the term “Grantor Claims” shall mean all debts and
obligations of the Canadian Borrower or any other Grantor to any other Grantor,
whether such debts and obligations now exist or are hereafter incurred or arise,
or whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favour such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired. Except for
payments permitted by the Credit Agreement,



--------------------------------------------------------------------------------



 



- 18 -

after and during the continuation of an Event of Default, no Grantor shall
receive or collect, directly or indirectly, from any obligor in respect thereof
any amount upon the Grantor Claims.
Section 7.02 Claims in Bankruptcy.
     In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief or other insolvency proceedings involving any Grantor, the
Canadian Administrative Agent on behalf of the Canadian Administrative Agent and
the Secured Creditors shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Grantor Claims. Each Grantor hereby assigns such
dividends and payments to the Canadian Administrative Agent for the benefit of
the Canadian Administrative Agent and the Secured Creditors for application
against the Obligations as provided under the Credit Agreement. Should the
Canadian Administrative Agent or Secured Creditor receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantors, shall constitute a credit upon the
Grantor Claims, then upon payment in full in cash of the Obligations, and the
permanent termination of all of the Canadian Allocated Aggregate Commitments,
the intended recipient shall become subrogated to the rights of the Canadian
Administrative Agent and the Secured Creditors to the extent that such payments
to the Canadian Administrative Agent and the Canadian Lenders on the Grantor
Claims have contributed toward the liquidation of the Obligations, and such
subrogation shall be with respect to that proportion of the Obligations which
would have been unpaid if the Canadian Administrative Agent and the Secured
Creditors had not received dividends or payments upon the Grantor Claims.
Section 7.03 Payments Held in Trust.
     In the event that notwithstanding Section 7.01 and Section 7.02 hereof, any
Grantor should receive any funds, payments, claims or distributions which is
prohibited by such Sections, then it agrees: (a) to hold in trust for the
Canadian Administrative Agent and the Secured Creditors an amount equal to the
amount of all funds, payments, claims or distributions so received and (b) that
it shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Canadian
Administrative Agent, for the benefit of the Secured Creditors; and each Grantor
covenants promptly to pay the same to the Canadian Administrative Agent.
Section 7.04 Liens Subordinate.
     Each Grantor agrees that, until the Obligations are paid in full in cash,
and the permanent termination of all of the Canadian Allocated Aggregate
Commitments, any Liens securing payment of the Grantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favour of such Grantor,
the Canadian Administrative Agent or any Secured Creditor presently exist or are
hereafter created or attach. Without the prior written consent of the Canadian
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding or the Aggregate Commitments are in effect, shall
(a) exercise or enforce any creditor’s right it may have against any debtor in
respect of the Grantor Claims or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including



--------------------------------------------------------------------------------



 



- 19 -

without limitation the commencement of or joinder in any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any Lien held by it that secures Grantor Claims.
Section 7.05 Notation of Records.
     Upon the request of the Canadian Administrative Agent, all promissory notes
and all accounts receivable ledgers or other evidence of the Grantor Claims
accepted by or held by any Grantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Agreement.
Article VIII
Miscellaneous
Section 8.01 Waiver.
     No failure on the part of the Canadian Administrative Agent or any Secured
Creditor to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, privilege or remedy or any abandonment or
discontinuance of steps to enforce such right, power, privilege or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, privilege or remedy
under this Agreement or any other Loan Document preclude or be construed as a
waiver of any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law or equity.
Section 8.02 Notices.
     All notices and other communications provided for herein shall be given in
the manner and subject to the terms of Section 13.02 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Grantor shall be
addressed to such Grantor at its notice address set forth on Schedule 1.
Section 8.03 Amendments in Writing.
     None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.04 of
the Credit Agreement.
Section 8.04 Successors and Assigns.
     The provisions of this Agreement shall be binding upon the Grantors and
their successors and permitted assigns and shall inure to the benefit of the
Canadian Administrative Agent and the Secured Creditors and their respective
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Canadian Administrative Agent and the Lenders
unless otherwise permitted by the terms of the Credit Agreement or this
Agreement, and any such purported assignment, transfer or delegation shall be
null and void.



--------------------------------------------------------------------------------



 



- 20 -

Section 8.05 Survival; Revival; Reinstatement.

  (a)   All covenants, agreements, representations and warranties made by any
Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the Canadian
Administrative Agent and the other Secured Creditors and shall survive the
execution and delivery of this Agreement and the making of any Canadian Tranche
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Canadian Administrative Agent and the other
Secured Creditors may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Canadian Tranche Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid and so long as the
Canadian Allocated Aggregate Commitments have not expired or been permanently
terminated.     (b)   To the extent that any payments on the Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Canadian Administrative Agent’s and the Secured Creditors’ Liens, security
interests, rights, powers and remedies under this Agreement and each other Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Grantors shall take such
action as may be reasonably requested by the Canadian Administrative Agent and
the Secured Creditors to effect such reinstatement.

Section 8.06 Counterparts; Integration; Effectiveness; Conflicts.

  (a)   This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.     (b)
  This Agreement and the other Loan Documents embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. This Agreement and the Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.     (c)   This Agreement shall
become effective when it shall have been executed by the Canadian Administrative
Agent and when the Canadian Administrative Agent



--------------------------------------------------------------------------------



 



- 21 -

      shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto, the Lenders and
their respective successors and assigns. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Agreement.

  (d)   In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.

Section 8.07 Severability.
     Any provision of this Agreement or any other Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
Section 8.08 Governing Law; Submission to Jurisdiction.

  (a)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN.     (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE PROVINCE OF
ALBERTA, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.    
(c)   EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR AS UPDATED FROM TIME TO TIME, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.



--------------------------------------------------------------------------------



 



- 22 -



  (d)   NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE CANADIAN ADMINISTRATIVE
AGENT OR ANY CANADIAN LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GRANTORS IN ANY OTHER JURISDICTION.     (e)   EACH PARTY
HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY SECURITY INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii)
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF
THE CANADIAN ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 8.08.

Section 8.09 Headings.
     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 8.10 Acknowledgments.
     Each Grantor hereby acknowledges that:

  (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
    (b)   neither the Canadian Administrative Agent nor any Secured Creditor has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Canadian
Administrative Agent and Secured Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;



--------------------------------------------------------------------------------



 



- 23 -



  (c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Grantors and the Secured Creditors;     (d)   it
has received a copy of this Agreement; and     (e)   each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the other Loan
Documents and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the other Loan Documents; that it has in fact read this
Agreement and the other Loan Documents and is fully informed and has full notice
and knowledge of the terms, conditions and effects thereof; that it has been
represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the Loan Documents;
and has received the advice of its attorney in entering into this Agreement and
the Loan Documents; and that it recognizes that certain of the terms of this
Agreement and the Loan Documents result in one party assuming the liability
inherent in some aspects of the transaction and relieving the other party of its
responsibility for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 8.11 Additional Grantor.
     Each Significant Canadian Subsidiary that is required to become a party to
this Agreement pursuant to Section 9.07(b) of the Credit Agreement shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a Supplement in the form of Annex I hereto and shall thereafter
have the same rights, benefits and obligations as a Grantor party hereto on the
date hereof.
Section 8.12 Releases.

  (a)   Full Release. The grant of a security interest hereunder and all of
rights, powers and remedies in connection herewith shall remain in full force
and effect until the Canadian Administrative Agent has (i) retransferred and
delivered all Collateral in its possession to the Grantors and (ii) executed a
written release or termination statement and reassigned to the Grantors without
recourse or warranty any remaining Collateral and all rights conveyed hereby in
accordance with the next sentence. Pursuant to the satisfaction of the
conditions set forth in Section 9.07(d)(iv) of the Credit Agreement or upon the
complete payment of the Obligations under the Credit Agreement and the
compliance by the Grantors with all covenants and agreements hereof and the
permanent termination of the Canadian Allocated Aggregate Commitments, the
Canadian Administrative Agent, at the written request and expense of the
Canadian Borrower, will promptly release, reassign and transfer pursuant to
Section 9.07(d) of the Credit



--------------------------------------------------------------------------------



 



- 24 -

      Agreement the Collateral to the Grantors and declare this Agreement to be
of no further force or effect.

  (b)   Partial Release. Notwithstanding anything contained herein to the
contrary, the Grantors are authorized to release pursuant to Section 9.07(d) of
the Credit Agreement any Collateral that is Transferred in compliance with
Sections 10.08 and 10.14 of the Credit Agreement at which point the liens and
security interests shall terminate with respect to such Collateral and this
Agreement shall have no further force or effect with respect to such released
Collateral; provided that so long as the lien in favour of the Canadian
Administrative Agent continues in the proceeds of such Transfer of such
Collateral, or to the extent such Collateral is Transferred to the Canadian
Borrower or any other Grantor, such lien continues in such Collateral.     (c)  
Retention in Satisfaction. No action taken or omission to act by the Canadian
Administrative Agent or the Secured Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Canadian Administrative Agent and the Secured Creditors shall have
applied payments (including, without limitation, collections from Collateral)
towards the Obligations in the full amount then outstanding or until such
subsequent time as is provided in Section 8.12(a) hereof.

Section 8.13 Acceptance.
     Each Grantor hereby expressly waives notice of acceptance of this
Agreement, acceptance on the part of the Canadian Administrative Agent and the
Secured Creditors being conclusively presumed by their request for this
Agreement and delivery of the same to the Canadian Administrative Agent.
Section 8.14 English Language
     The parties hereto confirm that it is their wish that this Agreement, as
well as any other documents relating to this Agreement, including Notices,
Schedules, Exhibits and authorizations, have been and shall be drawn up in the
English language only. Les Parties aux présentes confirment leur volonté que
cette convention, de même que tous les documents, y compris tous avis, annexes
et autorisations s’y rattachant, soient rédigés en anglais seulement.
[Signature Pages to Follow]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, each of the undersigned has caused this Canadian
Collateral Agreement to be duly executed and delivered as of the date first
above written.

              GRANTOR:   EXTERRAN CANADA, LIMITED         PARTNERSHIP    
 
                     By: EXTERRAN CANADIAN PARTNERSHIP              HOLDINGS GP
ULC, its general partner    
 
           
 
  By:   /s/ David L. Edelmaier     
 
           
 
  Name:   David L. Edelmaier    
 
  Title:        

Signature Page – Canadian Collateral Agreement



--------------------------------------------------------------------------------



 



 

Acknowledged and Agreed to as
of the date hereof by:

              CANADIAN ADMINISTRATIVE AGENT:   WACHOVIA CAPITAL FINANCE        
CORPORATION (CANADA)    
 
           
 
  By:   /s/ Raymond Eghobamien     
 
           
 
  Name:   Raymond Eghobamien    
 
  Title:   Vice President    

Acknowledgement Page – Canadian Collateral Agreement



--------------------------------------------------------------------------------



 



 

Annex I
Supplement
     This SUPPLEMENT, dated as of [           ], 200[ ], made by [           ],
a [          ] (the “Additional Grantor”), in favour of Wachovia Capital Finance
Corporation (Canada), as Canadian Administrative Agent (in such capacity, the
“Canadian Administrative Agent”) for the “Canadian Tranche Revolving Lenders”
(the “Lenders”) from time to time party to the Credit Agreement (defined below)
and, in the case of any Secured Hedging Agreement or any Secured Treasury
Management Agreement referred to in the Canadian Collateral Agreement (defined
below), any Lender Affiliate of a Canadian Tranche Revolving Lender (in each
case as defined in the Credit Agreement). All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement or in
the Canadian Collateral Agreement (defined below), as applicable.
W I T N E S S E T H:
     WHEREAS, Exterran Holdings, Inc., a Delaware corporation (the “US
Borrower”) and Exterran Canada, Limited Partnership, a Nova Scotia limited
partnership (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the Administrative Agents, the Lenders and the other Agents party
thereto have entered into a Senior Secured Credit Agreement dated August 20,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement the Canadian Borrower and
any of its other Significant Canadian Subsidiaries (each a “Grantor”) have
entered into a Canadian Collateral Agreement, dated as of August 20, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Canadian
Collateral Agreement”) in favour of the Canadian Administrative Agent for the
benefit of the Secured Creditors;
     WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Canadian Collateral Agreement; and
     WHEREAS, the Additional Grantor has agreed to execute and deliver this
Supplement in order to become a party to the Canadian Collateral Agreement;
     NOW, THEREFORE, IT IS AGREED:
1. Collateral Agreement.
     By executing and delivering this Supplement, the Additional Grantor, as
provided in Section 8.11 of the Canadian Collateral Agreement, hereby becomes a
party to the Canadian Collateral Agreement as a Grantor thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, (a) hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and (b) expressly hereby
pledges, assigns and transfers to the Canadian Administrative Agent, and hereby
grants to the
Annex I - 1



--------------------------------------------------------------------------------



 



Canadian Administrative Agent, for the rateable benefit of the Secured
Creditors, a security interest in all of the Collateral now owned or at any time
hereafter acquired by such Additional Grantor or in which such Additional
Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedules 1 through 3 to
the Canadian Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties as they relate to such
Additional Grantor or to the Loan Documents to which such Additional Grantor is
a party contained in Article III of the Canadian Collateral Agreement is true
and correct on and as the date hereof (after giving effect to this Supplement)
as if made on and as of such date except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of such date, such representations and warranties shall continue to be true
and correct as of such specified earlier date.
2. Governing Law.
     This Supplement shall be governed by, and construed in accordance with, the
laws of the Province of Alberta.
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

                  [ADDITIONAL GRANTOR]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Annex I - 2



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GRANTORS
Exterran Canada, Limited Partnership
4949 76th Avenue SE
Calgary, Alberta T2C 3C6
Attention: Country Manager
Facsimile: 403-279-1348
With a copy to:
4444 Brittmoore Rd.
Houston, Texas 77041
Attention: General Counsel
Facsimile: 713-335-7867

Schedule 1 - 1



--------------------------------------------------------------------------------



 



 

Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of applicable PPSA financing statements with respect to the
Collateral in the provinces of British Columbia, Alberta, Saskatchewan and Nova
Scotia.

Schedule 2 - 1



--------------------------------------------------------------------------------



 



 

Schedule 3
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE / OTHER COLLATERAL LOCATIONS
Exterran Canada, Limited Partnership (formed under the laws of Nova Scotia)
Chief Executive Office
4949 76th Avenue SE
Calgary, Alberta T2C 3C6
Other Collateral Locations
British Columbia
Saskatchewan
Nova Scotia
Schedule 3 - 1



--------------------------------------------------------------------------------



 



 

Schedule 4
LOCATION OF RECORDS
4949 76th Avenue SE
Calgary, Alberta T2C 3C6
Schedule 3 - 1

 